Name: Council Regulation (EEC) No 3557/90 of 4 December 1990 on financial aid for the countries most directly affected by the gulf crisis
 Type: Regulation
 Subject Matter: international security;  Asia and Oceania;  Europe;  Africa;  cooperation policy
 Date Published: nan

 12. 12. 90 Official Journal of the European Communities No L 347/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3557/90 of 4 December 1990 on financial aid for the countries most directly affected by the Gulf crisis Article 2 The amount necessary for the implementation of the operation referred to in Article 1 is estimated at ECU 500 million  primarily in the form of non-reimbursable aid, the rest in the form of loans  to be charged in full against the 1991 budget. However, the financial implementation of this Regulation may take place only when the budget for 1991 and the budget estimates have been suitably amended according to the procedure provided for in respect of each of these cases. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas the Community and its Member States have decided to combine forces in order to mount an operation to give financial aid to the countries most directly affected by the Gulf crisis and, in particular, by strict implementa ­ tion of the embargo decided on by the United Nations' Security Council ; Whereas the Community must have the means to under ­ take the said operation ; Whereas the amount of Community financial resources needed to carry out this operation in 1991 has to be esti ­ mated and whereas the definitive amounts are adopted by the budgetary authority in keeping with the financial perspectives covering the period 1988 to 1992 attached to the Interinstitutional Agreement of 29 June 1 988 (3) ; Whereas the breakdown of funds among the three coun ­ tries most affected will have to be based on an analysis of the injury suffered and take account of the contributions of all donors ; Whereas the carrying out of this operation is such as to contribute to the achievement of Community objectives ; Whereas the Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 235, Article 3 The aid shall be earmarked in particular to cover the cost of importing capital goods and spare parts and local budgetary expenditure incurred by the beneficiary coun ­ tries as a result of the Gulf crisis . It shall be provided in instalments. The general guidelines governing this aid and its break ­ down among the beneficiary countries shall be adopted in accordance with the procedure laid down in Article 5. Article 4 The Commission shall ensure that the funds are used in accordance with the aims of this Regulation by the bene ­ ficiary countries, which shall be required to provide a programme specifying the use to be made of the funds, and a report on the actual use made thereof afterwards. The Commission shall ensure that the financial aid is coordinated with that of international financial institu ­ tions and other donor countries. HAS ADOPTED THIS REGULATION : Article 1 The Community shall provide financial aid for Egypt, Jordan and Turkey. Article 5 1 . The Commission shall be assisted by a Committee composed of representatives of the Member States and chaired by a representative of the Commission. (') OJ No C 265, 20. 10 . 1990, p. 5. (*) Opinion delivered on 23 November 1990 (not yet published in the Official Journal). (3) OJ No L 185, 15. 7. 1988, p. 33. No L 347/2 Official Journal of the European Communities 12. 12. 90 The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. Article 6 The Commission shall present a report to the European Parliament and the Council on the implementation of the aid operations carried out under this Regulation by 28 February 1992. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be deli ­ vered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote . 3 . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith . In that event, the Commission shall defer application of the measures which it has decided for a period not excee ­ ding two months from the date of communication. Article 7 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1990 . For the Council The President G. DE MICHELIS